DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application, Amendments, And/Or Claims
Claims 1-19 and 31 are pending and under examination.
Information Disclosure Statement
The Information Disclosure Statement filed on 8/20/2020 has been considered.
Priority
The instant application is a 371 of PCT/EP2019/054364 filed on 2/21/2019 which claims benefit of SE1850201-3 filed on 2/22/2018 and SE1850259-1 filed on 3/9/2018.
Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 uses a Markush language “a compound selected from the group consisting of GABAA receptor agonists” but the claim does not recite a closed language required in Markush group “a compound selected from the group consisting GABAA agonists  A, B, and C”.
Claim 1 is objected for the use of an abbreviated phrase (GABAA), which should be described for the first time followed by an abbreviated form placed in a bracket.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim1-19 and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treatment of disorders associated with dysfunction of beta cells comprising administering a GABAA receptor agonist, does not reasonably provide enablement for a method of preventing disorders associated with dysfunction of beta cells comprising administering a GABAA receptor agonist.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
 In In re Wands, 8USPQ2d, 1400 (CAFC 1988) page 1404, the factors to be considered in determining whether a disclosure would require undue experimentation include: (1) Nature of the invention, (2) the state of the prior art, (3) the predictability or lack thereof in the art, (4) the amount of direction or guidance present, (5) the presence or absence of working examples, (6) the breath of the claims, (7) the quantity of experimentation needed, (8) relative skill of those in the art.  
The instant disclosure fails to meet the enablement requirement for the following reasons:
The instant claims are broadly drawn to a method of preventing or treating disorders associated with dysfunction of beta cells comprising administering a GABAA receptor agonist in a patient in need thereof.
The state of the prior art and the predictability or lack thereof in the art:
With regards to the preventing disorders or diseases associated with beta cells, the specification does not disclose sufficient guidance or objective evidence that such agonists would predictably prevent disorders or diseases in a patient need thereof. It is broadly interpreted that the term “preventing a disorder” comprising administering a composition would cause that disorder would not happen again in the future. The state of the art in diabetes has not been possible to administer any composition thus far that the administration of a composition can prevent disorders associated with beta-cells in a subject in need thereof. Wang et al. (US Pub. No. 2010/0166675) teaches a composition comprising GABAenergic and GLP-1/Ex4 for treating and to promote beta-cell regeneration in type 1 diabetes in a subject. They teach that mice injected with multiple low dose streptozotocin can be inhibited by daily injection of GABA but they do not teach that the treatment with GABA beta cells damage would not occur in future in said subject. Tian et al. (IDS, Diabetes 62: 3760-3765, 2013) teach that GABA regulates survival and replication of beta-cells. However, preventing any disorder in subject in need thereof comprising GABA has not been achieved. The specification discloses mechanism  how GABA regulates human islet current (Example 1) and exocytosis insulin by islet cells (pg. 22). Neither the art not the specification discloses preventing disorders associated with beta-cells in any subject in need thereof. Therefore, it is unpredictable and would require a large amount of experimentation to prevent disorders and diseases associated with pancreatic beta-cells in a patient need thereof. 
The amount of direction and guidance present and the presence or absence of working examples: Given the teachings found in the art, detailed teachings are required to be present in the disclosure in order to enable the skilled artisan to practice the invention as claimed. These teachings are absent. The specification of pages15-23 discloses electrophysiological aspect of GABA regulation of beta-cells in insulin secretion. The specification does not teach administering GABA and or GLP-1 to a patient who is at risk of developing Type 1 diabetes or at a risk of developing β-cells associated disorder and prevent developing type 1 disease or preventing any β-cells associated disorder . The art or the specification is devoid of any example where the administration of GABA and/or GLP-1 can prevent the disorders associated with β-cells.  Therefore, it is unpredictable how one of the skill in the art can practice the instantly claimed invention. 
The breadth of the claims and the quantity of experimentation needed: Due to the large quantity of experimentation necessary to prevent disorders or diseases associated with β-cells comprising administering GABA agonists and GLP-1  in a patient in need thereof, the lack of direction/guidance presented in the specification regarding the same, the state of the prior art which establishes the unpredictability about preventing type 1 disease or β-cells associated disorders, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11, 13-19 and 31 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Wang et al. (US Pub. No. 2010/0166675).
The instantly claimed invention is broadly drawn to a method for treatment or prevention of disorders caused or influenced by dysfunction of β-cells said method comprising administering to a human patient a compound selected from the group consisting of GABAA receptor agonists (claim 1), wherein the administration increases insulin release per insulin granule exocytosis event in said patient (claim 2), wherein the administration decreases rate of insulin granule exocytosis while increasing the amount of insulin release per insulin granule (claim 3), wherein the insulin granule exocytosis is first phase or second phase insulin secretion (claims 4-5), wherein the GABAA receptor agonist does not normally penetrate the blood brain barrier (claim 8), wherein the GABAA receptor agonist is selected from the group consisting of GABA, muscimol, thiomuscimol, cis-aminocrotonic acid (CACA), homotaurine, bamaluzole, gabamide, GABOB, gaboxadol, ibotenic acid, isoguvacine, isonipecotic acid, phenibut, picamilon, progabide, quisqualamine, progabide acid (SL 75102) (claim 9),  the method of claim 1, further comprising administering glucagon-like peptide 1 (GLP-1), a dipeptidyl peptidase 4 inhibitor (DPP4i) or a Positive Allosteric Modulator of a GABAA receptor (PAM) wherein said PAM binds to the a2, a5 03 or y2 GABAA receptor subunit and preferably does not bind to the al GABAA receptor subunit, to said human patient (claim10), wherein the Positive Allosteric Modulator of a GABAA receptor (PAM) is selected from the group consisting of allobarbital (5,5-diallylbarbiturate), amobarbital (5- ethyl-5-isopentyl-barbiturate), aprobarbital (5-allyl- 3Atty Dkt. No.: ZACCO-014 USSN: 16/971,645 5-isopropyl-barbiturate), alphenal (5- allyl-5-phenyl-barbiturate), barbital (5,5-diethylbarbiturate), brallobarbital (5-allyl-5-(2- bromo-allyl)-barbiturate), pentobarbital (5-ethyl-5-(1-methylbutyl)- barbiturate), phenobarbital (5-ethyl-5 -phenylbarbiturate), secobarbital (5-[(2R)-pentan-2-yl]-5-prop-2- enyl-barbiturate), alprazolam, bromazepam, chlordiazepoxide, midazolam, clonazepam, clorazepate, diazepam, estazolam, flurazepam, halazepam, ketazolam, lorazepam, nitrazepam, oxazepam, prazepam, quazepam, temazepam, and triazolam (claim 11), wherein the disorder caused or influenced by dysfunction of beta-cells is selected from presymptomatic Type 1 diabetes of stage 1, presymptomatic Type 1 diabetes of stage 2, pre-Type 2 Diabetes, impaired glucose tolerance, Type 2 Diabetes, Type 1 Diabetes, and obesity (14), wherein the method according to claim 1, for maintaining islet cells, islet cells growth, preventing alpha and beta cell apoptosis, reducing ER stress in pancreatic P-cells or decreasing rate of insulin granule exocytosis in said patient (claims 16-19 and 31) . 
Regarding claims 1, 10 and 14, Wang et al a method of treating β-cells associated disease Type 1 diabetes comprising GABA and GLP-1/Ex4 (see abstract). Regarding claims  15-19 and 31, Wang et al. teach using a single composition comprising GABA and GLP-1 for promoting beta-cell regeneration, prevent β-cell apoptosis and treatment or prevention of type 1 diabetes in mammal (abstract). They teach that subject is preferably humans (see [0069]). Regarding claims 15-19 and 31, they teach that GABA is secreted from the islet beta-cells and acts as auto- and paracrine modulator via its receptor in both alpha and beta-cells [0011]. They teach that GABA influences insulin secretion, beta-cell proliferation, and inhibits beta-cells apoptosis [011]. Regarding claim 13, they teach that GABAergic compound means a compound that transmits or secretes GABA, GABA receptor agonists including compound bicuculline, Metrazol, benzodiazepine, flumazenil, phenobarbital, or isoguvacine [0048]. Regarding claim 6, they teach various formulations including solid or liquid composition and wherein solid composition can be modified to extended  release or sustained release [0095]. Regarding claim 7, they teach administration of formulation in an effective amount (see [0021, 0086] and claims 1-2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Pub. No. 2010/0166675) in view of Andrews et al.. (EE 03952, 02/17/2003).
Claim 12 is broadly drawn to a method according to claim 1, wherein GABAA receptor agonist is administered to human patient 60-120 min, or 30-60 min prior to ingestion of food.
The teachings of Wang et al are summarized above. Wang et al does not teach that GABAA receptor agonist is administered at least 30-60 min prior to food ingestion.
Andrews et al teach that GABA is administered before food and that the administration is terminated at least 10-30 min prior to food ingestion (see pg. 8, lines 25+). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to administer a GABAA receptor agonist at least 30 min or earlier as taught by Andrews et al to treat a disorder associated with beta-cells or type 1 diabetes as taught by Wang et al. Additionally, one would have been motivated to do so because Andrews et al teach that GABAA receptor agonist to administer and terminate the administration about 30 min  prior to food ingestion. Further, one would have a reasonable expectation of success in administering a composition comprising a GABAA receptor agonist about 30 min or more because Andrews et al teach that an agonist of GABAA receptor prior to food ingestion and teach terminating the administration about 30 prior to food ingestion. Therefore, the instantly claimed invention would have been obvious over the combined teachings of the prior art.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYAN CHANDRA whose telephone number is (571)272-2922. The examiner can normally be reached Mon-Friday 8:30AM-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GYAN CHANDRA/Primary Examiner, Art Unit 1646